
	
		I
		112th CONGRESS
		2d Session
		H. R. 4066
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Price of Georgia
			 (for himself and Mr. Kind) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to exclude pathologists from incentive payments and penalties under Medicare
		  and Medicaid relating to the meaningful use of electronic health
		  records.
	
	
		1.Short titleThis Act may be cited as the
			 Health Information Technology Reform
			 Act.
		2.FindingsCongress finds the following:
			(1)Under the American Recovery and
			 Reinvestment Act of 2009, physicians are eligible to receive Federal funding to
			 promote the adoption of electronic health records if meaningful use standards
			 are met.
			(2)Beginning in 2015, certain physicians who
			 do not meet such meaningful use standards face penalties in the form of
			 reductions in Medicare payments.
			(3)Pathologists and their laboratories have
			 been on the front lines of electronic health information, utilizing
			 computerized Laboratory Information Systems and Anatomic Pathology Information
			 Systems to support the work of analyzing patient specimens and generating test
			 results. These laboratory information systems exchange laboratory and pathology
			 data with electronic health records and enterprise-wide clinical information
			 systems.
			(4)Current regulations implementing electronic
			 health record meaningful use standards largely reflect physician office-based
			 practices and thus, are not applicable to the practice of pathology and
			 laboratory medicine. Furthermore, since pathologists use Laboratory Information
			 Systems and Anatomic Pathology Information Systems, maintenance of certain
			 patient health information in a certified electronic health record is not
			 applicable.
			(5)This lack of alignment between regulation
			 and pathology practice makes it impossible for pathologists to satisfy
			 meaningful use standards, putting them at risk for payment penalties under
			 Medicare.
			(6)Through their role in appropriate test
			 selection and personalized medicine, and with access to the patient’s
			 electronic health record, pathologists can play a key role in furthering
			 Congress’ goals of reducing costs and improving health care quality.
			(7)However, imposing payment penalties on
			 pathologists for failing to meet electronic health record meaningful use
			 standards that do not apply to their practice and typical interaction with
			 patients, will not help advance quality care and accountability.
			3.Excluding
			 pathologists from Medicare and Medicaid incentive payments and penalties
			 relating to the meaningful use of electronic health records
			(a)Medicare
				(1)Exclusion from
			 penaltiesSection
			 1848(a)(7)(E)(iii) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(E)(iii))
			 is amended by inserting , except such term does not include a
			 pathologist, as identified by enrollment under this title with a specialty code
			 of 22 or 69 after section 1861(r).
				(2)Exclusion from
			 incentive paymentsSection
			 1848(o)(5)(C) of such Act (42 U.S.C. 1395w–4(o)(5)(C)) is amended by inserting
			 , except such term does not include a pathologist, as identified by
			 enrollment under this title with a specialty code of 22 or 69 after
			 section 1861(r).
				(b)MedicaidSection
			 1903(t)(3)(B)(i) of the Social Security Act (42 U.S.C. 1396b(t)(3)(B)(i)) is
			 amended by inserting other than a pathologist, as identified by
			 enrollment under title XVIII with a specialty code of 22 or 69 or by the
			 applicable equivalent State identification number for pathology or independent
			 laboratory after physician.
			
